J-S58032-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: M.R.B.                             :     IN THE SUPERIOR COURT OF
                                          :          PENNSYLVANIA
                                          :
                                          :
APPEAL OF: J.B., MOTHER                   :         No. 180 MDA 2016

              Appeal from the Order Entered December 18, 2015
                In the Court of Common Pleas of York County
                    Juvenile Division at No(s): 2015-0125


BEFORE: GANTMAN, P.J., BOWES, J., and PLATT, J.*

MEMORANDUM BY GANTMAN, P.J.:                       FILED AUGUST 12, 2016

      Appellant, J.B. (“Mother”), appeals from the order entered in the York

County Court of Common Pleas, which granted the petition of the York

County Offices of Children, Youth & Families (“CYF”) for involuntary

termination of Mother’s parental rights to her minor child (born January

2009), M.R.B. (“Child”).1 We affirm.

      The relevant facts and procedural history of this case are as follows.

On August 11, 2015, CYF filed an application for emergency protective

custody of Child, based on allegations of abandonment.       Specifically, CYF

learned that sometime in early July 2014, Mother decided she could no

longer perform parental duties for Child and left Child in the care of Mother’s

father (“Maternal Grandfather”).   Maternal Grandfather was unable to care

for Child, so he contacted Wesley Pritt, Child’s second cousin, to see if Mr.

1
 The court also granted CYF’s petition for involuntary termination of Father’s
parental rights. Father has not challenged that decision.
_____________________________

*Retired Senior Judge assigned to the Superior Court.
J-S58032-16


Pritt and his wife were willing to parent Child. After several requests, Mr.

and Mrs. Pritt agreed; and Child began living with the Pritts and their three

children on July 14, 2014. The Pritts tried to enroll Child in school but were

unable to do so because they did not have legal custody of Child.       When

Child came to live with the Pritts, she was one year behind in school. Child

also needed medical attention regarding a dental issue. The court granted

CYF’s application and awarded CYF temporary legal and physical custody of

Child; and CYF continued Child’s placement with the Pritts. The court held a

shelter care hearing on August 13, 2015, after which the court awarded legal

and physical custody of Child to CYF; and CYF continued Child’s placement

with the Pritts. CYF filed a petition for adjudication of dependency on August

14, 2015.     Following a dependency hearing, the court adjudicated Child

dependent on October 13, 2015, with a goal of adoption.2

        Since July 2014, Child has been living in the care of others.      On

October 27, 2015, CYF filed a petition for involuntary termination of Mother’s

parental rights.   The court held a termination hearing on December 18,

2015.    At the beginning of the hearing, the parties incorporated into the

record the proceedings and filings docketed in the related dependency

action. Marilyn Monkowski testified that she is an intake caseworker for CYF.

Ms. Monkowski said Mother currently resides in Delaware, and there is no

2
 The Family Court in Sussex County, Delaware, previously adjudicated Child
dependent on July 11, 2011, based on Mother’s abandonment of Child. The
Delaware Family Court returned Child to Mother’s custody on January 8,
2013.
                                    -2-
J-S58032-16


evidence that Mother is able to maintain and obtain safe, stable, and

appropriate housing for herself and Child. Mother did not provide CYF with

any documentation of a lawful source of income. Mother made no requests

to CYF since Child’s adjudication of dependency to visit with Child or for

services.   Ms. Monkowski said CYF offered Mother family group decision-

making services as well as one-way transportation for Mother to visit Child.

Mother declined CYF’s offer of transportation to visit Child.          Mother

participated in the family group decision-making by speakerphone, at which

time CYF arranged for appropriate times for Mother to call Mr. Pritt to speak

with Child. Mother called Mr. Pritt for the first time on the morning of the

termination hearing. Ms. Monkowski confirmed that Child is doing well in the

Pritts’ care, attending school, and participating in play therapy.        Ms.

Monkowski said Child refers to the Pritts as mom and dad. Ms. Monkowski

stated Child has no bond with Mother. Ms. Monkowski opined termination of

Mother’s parental rights would give Child the permanency she needs so the

Pritts can adopt Child.

      Mr. Pritt testified Child moved in with his family in July 2014.   After

Child moved in with the Pritts in July 2014, Mother did not attempt to

contact Child or send Child any cards or presents. Mother also provided no

financial support for Child. Mr. Pritt said he called Mother a few times and

told Mother she could call him anytime to speak with Child or learn about

Child’s wellbeing; Mother told Mr. Pritt she was too scared to call.     While


                                    -3-
J-S58032-16


living with the Pritts, Child admitted looking at pornography on an IPad. Mr.

Pritt learned Child had been exposed to sexual behavior while previously

living with Mother. Child also told Mr. Pritt she had seen Mother use drugs in

the past.   Mr. Pritt said Child is doing great in his care and excelling in

school. Mr. Pritt stated Child rarely asks about Mother but does ask about

Child’s brother, who resides with Mother. Mr. Pritt confirmed his willingness

to let Child visit her brother and Mother, even if the court terminates

Mother’s parental rights.

      Mother testified by speakerphone. Mother stated she currently resides

in Delaware and has been attending a methadone clinic since February 2015.

Mother admitted she is unemployed and seeking employment. Mother lives

with her boyfriend, who is also unemployed.        Mother claimed she was

unaware Child was living with the Pritts until six or seven months after Child

began living with them. Mother thought Child was still living with Maternal

Grandfather during that time.     Mother admitted she did not contact the

police or report Child as missing when she was uncertain of Child’s

whereabouts.    Mother said she was afraid to contact the Pritts after she

learned Child was living with them because Maternal Grandfather told her

the Pritts did not want Mother to call them. Mother conceded she last saw

Child in July 2014, and has performed no parental duties since then.

      At the conclusion of the hearing, the court granted CYF’s petition for

involuntary termination of Mother’s parental rights to Child. On January 15,


                                    -4-
J-S58032-16


2016, Mother filed a timely notice of appeal incorrectly under the Juvenile

Court’s dependency docket number. Mother filed a second notice of appeal

on January 27, 2016, along with a concise statement of errors complained of

on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i), under the correct Orphans’

Court docket number.

      Mother raises two issues for our review:

         DID MOTHER PRESERVE HER APPELLATE RIGHTS BY
         TIMELY FILING A NOTICE OF APPEAL EVEN THOUGH IT
         WAS FILED IN THE CLERK OF COURT’S OFFICE RATHER
         THAN THE ORPHANS’ COURT?

         DID THE [TRIAL] COURT ABUSE ITS DISCRETION AND
         ERR AS A MATTER OF LAW IN TERMINATING MOTHER’S
         PARENTAL RIGHTS WHEN [CYF] FAILED TO MEET ITS
         BURDEN THAT TERMINATION OF PARENTAL RIGHTS WAS
         WARRANTED UNDER 23 PA.C.S. SECTION 2511(A)(1) AND
         (A)(2) IN THAT OBSTACLES WERE PUT IN MOTHER’S WAY
         WHICH PREVENTED HER FROM LOCATING HER CHILD AND
         PERFORMING PARENTAL DUTIES?

(Mother’s Brief at 3).

      In her first issue, Mother argues she timely filed her notice of appeal

on January 15, 2016 from the court’s December 18, 2015 termination order

but inadvertently filed the notice of appeal under the docket number for the

dependency action.       Mother admits she should have filed her notice of

appeal in the Orphans’ Court. Mother asserts she filed a second notice of

appeal from the termination order on January 27, 2016, in the Orphans’

Court under the correct docket number. Mother maintains she filed her Rule

1925(a)(2)(i) statement along with the January 27, 2016 notice of appeal.


                                     -5-
J-S58032-16


Mother insists this Court should consider the current appeal timely where

she filed the initial notice of appeal within the requisite thirty-day timeframe

but filed it in the wrong office. Mother acknowledges her concise statement

was not filed contemporaneously with her initial notice of appeal.        Mother

emphasizes, however, that the belated filing of her concise statement did

not prejudice CYF. Mother concludes this Court should consider her appeal

timely and excuse the late filing of her concise statement. We agree.

        Pennsylvania Rule of Appellate Procedure 905 provides, in relevant

part:

          Rule 905. Filing of Notice of Appeal

          (a)   Filing with clerk.

          (1) Two copies of the notice of appeal, the order for
          transcript, if any, and the proof of service required by Rule
          906 (service of notice of appeal), shall be filed with the
          clerk of the trial court. …

          (2) If the appeal is a children’s fast track appeal, the
          concise statement of errors complained of on appeal as
          described in Rule 1925(a)(2) shall be filed with the notice
          of appeal and served in accordance with Rule 1925(b)(1).

          (3) Upon receipt of the notice of appeal the clerk shall
          immediately stamp it with the date of receipt, and that
          date shall constitute the date when the appeal was taken,
          which date shall be shown on the docket.

          (4) If a notice of appeal is mistakenly filed in an
          appellate court, or is otherwise filed in an incorrect office
          within the unified judicial system, the clerk shall
          immediately stamp it with the date of receipt and transmit
          it to the clerk of the court which entered the order
          appealed from, and upon payment of an additional filing
          fee the notice of appeal shall be deemed filed in the

                                      -6-
J-S58032-16


         trial court on the date originally filed.

Pa.R.A.P. 905(a)(1-4) (emphasis added). See also Pa.R.A.P. 1925(a)(2)(i)

(stating in children’s fast track appeal, concise statement of errors

complained of on appeal shall be filed and served with notice of appeal as

required by Rule 905). Rule 905(a)(2) is procedural, not jurisdictional. In

re K.T.E.L., 983 A.2d 745, 747 (Pa.Super. 2009).        Thus, non-compliance

with Rule 905(a)(2) results in a defective notice of appeal, subject to a case-

by-case waiver analysis and disposition. Id. (declining to quash or dismiss

appeal or to waive issues, in light of purpose to expedite disposition of

children’s fast track appeals, where mother filed her concise statement three

days after notice of appeal and late filing did not prejudice other parties in

case).

      Instantly, Mother timely filed a notice of appeal from the court’s

December 18, 2015 termination order on January 15, 2016, but she

inadvertently filed it under the Juvenile Court’s dependency docket instead

of the correct Orphans’ Court docket. Mother’s initial appeal was docketed in

this Court at 132 MDA 2016.         On January 27, 2016, Mother filed an

amended notice of appeal from the court’s termination order under the

correct Orphans’ Court docket number, along with a Rule 1925(a)(2)(i)

statement, which was docketed in this Court at 180 MDA 2016. The notice

of appeal in the certified record for the present appeal at 180 MDA 2016

contains multiple timestamps indicating the notice of appeal was received by


                                     -7-
J-S58032-16


the York County Judicial Center on January 15, 2016, and received in the

Orphans’ Court division on January 27, 2016.          Mother’s initial filing on

January 15, 2016, preserved that filing date for purposes of the timeliness of

this appeal.    See Pa.R.A.P. 905(4).     Thus, we consider Mother’s appeal,

docketed in this Court at 180 MDA 2016, as timely filed.3           Additionally,

Mother’s delayed Rule 1925 statement did not prejudice any other party in

this case.     Under these circumstances, and in light of the purpose to

expedite disposition of children’s fast track appeals, we decline to dismiss

the appeal or to waive Mother’s claims. See In re K.T.E.L., supra.

      In her second issue, Mother argues she did not know where Child was

living for a significant period.   Specifically, Mother asserts that, when she

learned Maternal Grandfather had placed Child in the Pritts’ care, Mother did

not know how to contact the Pritts; so she could not fulfill her responsibilities

to parent Child.      Mother contends that she left Child in Maternal

Grandfather’s care and expected to regain custody of Child in the future.

When Mother learned Child was living with the Pritts, Mother still believed

she would regain custody of Child, once CYF became involved in this case;

but CYF denied her that chance. Mother emphasizes that CYF set the goal in

this case as adoption upon Child’s adjudication of dependency and did not

attempt to reunify Mother and Child.        Mother avers CYF gave up on her

before allowing her an opportunity to show she was capable of caring for

3
 In a separate judgment order, we dismiss the companion appeal at 132
MDA 2016 as duplicative.
                                      -8-
J-S58032-16


Child.     Mother concludes CYF failed to show Mother evidenced a settled

purpose of relinquishing her parental claim to Child required under 23

Pa.C.S.A. § 2511(a)(1), and this Court must reverse the order granting

involuntary termination of Mother’s parental rights.4 We disagree.

         The standard and scope of review applicable in termination of parental

rights cases are as follows:

           When reviewing an appeal from a decree terminating
           parental rights, we are limited to determining whether the
           decision of the trial court is supported by competent
           evidence. Absent an abuse of discretion, an error of law,
           or insufficient evidentiary support for the trial court’s
           decision, the decree must stand. Where a trial court has
           granted a petition to involuntarily terminate parental
           rights, this Court must accord the hearing judge’s decision
           the same deference that it would give to a jury verdict.
           We must employ a broad, comprehensive review of the
           record in order to determine whether the trial court’s
           decision is supported by competent evidence.

           Furthermore, we note that the trial court, as the finder of
           fact, is the sole determiner of the credibility of witnesses
           and all conflicts in testimony are to be resolved by [the]
           finder of fact. The burden of proof is on the party seeking
           termination to establish by clear and convincing evidence
           the existence of grounds for doing so.

           The standard of clear and convincing evidence means
           testimony that is so clear, direct, weighty, and convincing

4
   Mother also alleges CYF failed to meet its burden for involuntary
termination of Mother’s parental rights under Section 2511(a)(2). Mother
failed to raise this claim in her concise statement, so it is waived. See
Commonwealth v. Castillo, 585 Pa. 395, 888 A.2d 775 (2005) (holding
generally that any issues not raised in Rule 1925 concise statement will be
deemed waived on appeal); In re L.M., 923 A.2d 505 (Pa.Super. 2007)
(explaining waiver rules under Rule 1925 apply in context of family law
cases). Mother does not contest the court’s termination decision under
Section 2511(b).
                                      -9-
J-S58032-16


        as to enable the trier of fact to come to a clear conviction,
        without hesitation, of the truth of the precise facts in issue.
        We may uphold a termination decision if any proper basis
        exists for the result reached. If the trial court’s findings
        are supported by competent evidence, we must affirm the
        court’s decision, even though the record could support an
        opposite result.

In re Adoption of K.J., 936 A.2d 1128, 1131-32 (Pa.Super. 2007), appeal

denied, 597 Pa. 718, 951 A.2d 1165 (2008) (internal citations omitted).

     The court granted CYF’s petition for involuntary termination of

Mother’s parental rights on the following grounds:

        § 2511. Grounds for involuntary termination

        (a) General Rule.―The rights of a parent in regard to a
        child may be terminated after a petition filed on any of the
        following grounds:

               (1) The parent by conduct continuing for a period    of
           at least six months immediately preceding the filing     of
           the petition either has evidenced a settled purpose      of
           relinquishing parental claim to a child or has refused   or
           failed to perform parental duties.

              (2) The repeated and continued incapacity, abuse,
           neglect or refusal of the parent has caused the child to
           be without essential parental care, control or
           subsistence necessary for [her] physical or mental well-
           being and the conditions and causes of the incapacity,
           abuse, neglect or refusal cannot or will not be remedied
           by the parent.

                                 *     *      *

        (b) Other considerations.―The court in terminating
        the rights of a parent shall give primary consideration to
        the developmental, physical and emotional needs and
        welfare of the child. The rights of a parent shall not be
        terminated solely on the basis of environmental factors
        such as inadequate housing, furnishings, income, clothing

                                     - 10 -
J-S58032-16


         and medical care if found to be beyond the control of the
         parent. With respect to any petition filed pursuant to
         subsection (a)(1), (6) or (8), the court shall not consider
         any efforts by the parent to remedy the conditions
         described therein which are first initiated subsequent to
         the giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(a)(1-2), (b).      “Satisfaction of any one subsection of

Section 2511(a), along with consideration of Section 2511(b), is sufficient

for involuntary termination of parental rights.” In re K.Z.S., 946 A.2d 753,

758 (Pa.Super. 2008).

      A court may terminate parental rights under Section 2511(a)(1) where

the parent demonstrates a settled purpose to relinquish parental claim to a

child or fails to perform parental duties for at least the six months prior to

the filing of the termination petition. In re C.S., 761 A.2d 1197 (Pa.Super.

2000) (en banc). “Although it is the six months immediately preceding the

filing of the petition that is most critical to the analysis, the trial court must

consider the whole history of a given case and not mechanically apply the

six-month statutory provision.”        In re B.,N.M., 856 A.2d 847, 855

(Pa.Super. 2004), appeal denied, 582 Pa. 718, 872 A.2d 1200 (2005). The

court must examine the individual circumstances of each case to determine

if the evidence, in light of the totality of the circumstances, warrants

termination. Id.

      “Under [S]ection 2511, the trial court must engage in a bifurcated

process.” In re I.J., 972 A.2d 5, 10 (Pa.Super. 2009).

         The initial focus is on the conduct of the parent. The party

                                      - 11 -
J-S58032-16


         seeking termination must prove by clear and convincing
         evidence that the parent’s conduct satisfies at least one of
         the nine statutory grounds delineated in section 2511(a).
         If the trial court determines that the parent’s conduct
         warrants termination under section 2511(a), then it must
         engage in an analysis of the best interests of the
         child…under section 2511(b), taking into primary
         consideration the developmental, physical, and emotional
         needs of the child.

                                  *      *      *

         [A] best interest of the child analysis under [section]
         2511(b) requires consideration of intangibles such as love,
         comfort, security, and stability. To this end, this Court has
         indicated that the trial court must also discern the nature
         and status of the parent-child bond, paying close attention
         to the effect on the child of permanently severing the
         bond.     Moreover, in performing a “best interests”
         analysis[, t]he court should also consider the importance
         of continuity of relationships to the child, because severing
         close parental ties is usually extremely painful. The court
         must consider whether a natural parental bond exists
         between child and parent, and whether termination would
         destroy an existing, necessary and beneficial relationship.
         Most importantly, adequate consideration must be given to
         the needs and welfare of the child.

Id. at 10-12 (internal citations and quotation marks omitted).

     Section 2511 outlines certain irreducible minimum requirements of

care that parents must provide for their children and a parent who cannot or

will not meet the requirements may properly be considered unfit and have

her parental rights terminated.       In re B.L.L., 787 A.2d 1007 (Pa.Super.

2001).

            There is no simple or easy definition of parental
            duties. Parental duty is best understood in relation
            to the needs of a child.       A child needs love,
            protection, guidance, and support. These needs,

                                       - 12 -
J-S58032-16


             physical and emotional, cannot be met by a merely
             passive interest in the development of the child.
             Thus, this [C]ourt has held that the parental
             obligation is a positive duty which requires
             affirmative performance.

             This affirmative duty encompasses more than a
             financial obligation; it requires continuing interest in
             the child and a genuine effort to maintain
             communication and association with the child.

             Because a child needs more than a benefactor,
             parental duty requires that a parent exert [herself]
             to take and maintain a place of importance in the
             child’s life.

          Parental duty requires that the parent act affirmatively
          with good faith interest and effort, and not yield to every
          problem, in order to maintain the parent-child relationship
          to the best of …her ability, even in difficult circumstances.
          A parent must utilize all available resources to preserve
          the parental relationship, and must exercise reasonable
          firmness in resisting obstacles placed in the path of
          maintaining the parent-child relationship.

In re B.,N.M., supra at 855 (internal citations omitted).        Accordingly, “a

parent’s basic constitutional right to the custody and rearing of…her child is

converted, upon the failure to fulfill…her parental duties, to the child’s right

to have proper parenting and fulfillment of…her potential in a permanent,

healthy, safe environment.” Id. at 856.

        “When conducting a bonding analysis, the court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.    Additionally, Section 2511(b) does not require a formal bonding

evaluation.”   In re Z.P., 994 A.2d 1108, 1121 (Pa.Super. 2010) (internal

citations omitted).    “In cases where there is no evidence of any bond

                                      - 13 -
J-S58032-16


between the parent and child, it is reasonable to infer that no bond exists.

The extent of any bond analysis, therefore, necessarily depends on the

circumstances of the particular case.”        In re K.Z.S., supra at 762-63.

“Above all else[,] adequate consideration must be given to the needs and

welfare of the child. A parent’s own feelings of love and affection for a child,

alone, do not prevent termination of parental rights.” In re Z.P., supra at

1121.

        Additionally, neither Section 2511(a) nor Section 2511(b) requires a

court to consider at the termination stage, whether an agency provided a

parent with reasonable efforts aimed at reunifying the parent with her child

prior to the agency petitioning for termination of parental rights.       In re

D.C.D., 629 Pa. 325, 342, 105 A.3d 662, 672 (2014).               Although the

agency’s reasonable efforts should be considered, and even ordered in the

appropriate case, nothing in the statute prohibits the court from granting a

petition to terminate parental rights under Section 2511 simply because the

agency failed to provide reasonable efforts to reunite a parent and child. Id.

at 346, 105 A.3d at 675.

        Instantly, at the conclusion of the termination hearing, the court made

the following remarks on the record:

          This is the time set for the matter of the hearing on the
          petition for involuntary termination of parental rights as it
          relates to [Child]. We note that [Child] was placed in the
          care of [CYF] in October of 2015. Prior to that, however,
          she was placed in the care of the current foster care
          providers Mr. and Mrs. Pritt.

                                     - 14 -
J-S58032-16



       [C]hild is 6 years old having been born January…2009. We
       note that she is almost 7 years of age and has had no
       contact with either parent since at least July of 2014. …

       A petition to involuntarily terminate parental rights was
       filed by [CYF] requesting the court to consider that the
       parents, by conduct continuing for at least six months
       preceding the filing of the petition, either evidenced a
       settled purpose to relinquish their parental claims or failure
       [or] refus[al] to perform parental duties.

       We note that although [CYF] is not required to prove both
       allegations[,] that they are in the alternative, we do find
       that [CYF] has provided clear and convincing evidence
       sufficient to prove that both Mother and Father evidenced
       a settled purpose to relinquish their parental claim.

       Neither one, for a period of more [than] one year prior to
       the petition, made any efforts to have any contact with
       their child, to locate their child, or use reasonable efforts
       to overcome any barriers that were placed in their path.
       Mother claims that she did not know for at least seven
       months after placing [C]hild in the care of [Maternal
       Grandfather] that [C]hild was not in his care. Clearly, she
       made no effort to see her child during that period of time
       nor at any time after that point.

       Since [CYF] has become involved, Mother has been offered
       visitation. She has not taken advantage of that. She has
       not made any effort until this morning to have any contact
       with her child, despite having access to resources in which
       to secure that contact and also access to the information in
       order to contact her daughter directly.

       In addition, [CYF] alleges that the parents’ repeated and
       continuing incapacity or refusal to parent, the parent has
       caused [Child] to be without essential parental care,
       control or subsistence necessary for her wellbeing. We
       note that the requirement is also that the parent cannot or
       will not remedy the refusal.

                                *     *      *


                                    - 15 -
J-S58032-16


       As it relates to Mother, again, it is clear that she has
       lacked any willingness to overcome any barriers. She
       either will not or cannot remedy the conditions which led
       to removal. She also cannot or will not remedy her refusal
       to parent.

       One phone call on the morning of the hearing on the
       petition to terminate her parental rights is not sufficient to
       overcome her incapacity or unwillingness to parent as
       evidenced prior to the petition being filed. She has made
       no indication that she has any willingness to remedy her
       lack of parenting of [Child]; and, therefore, [Child] has
       been without proper care and subsistence as required.

       We note, particularly in light of the fact [that] [C]hild was
       without proper medical care and was unable to be enrolled
       in school due to the parents’ unwillingness to cooperate,
       not once did Mother contact the police or make any effort
       to locate her daughter other than contacting [Maternal
       Grandfather]. She seemed satisfied with his response in
       about February of 2015 that [C]hild was in the care of
       relatives. She appeared satisfied that [C]hild was well
       cared for and had no intention of making any effort to
       parent [C]hild.

       The evidence is clear and convincing that both parents
       have failed or refused to perform parental duties, have
       evidenced a settled purpose to relinquish their claim, and
       continue to have incapacity or refusal to parent, which
       would support a termination of their parental rights on
       either of those grounds.

       Therefore, after having a hearing on the petition, this
       [c]ourt is satisfied to the truth of the facts set forth in the
       petition, and finds that [Mother] and [Father] have
       forfeited their parental rights with respect to [Child].

       The [c]ourt further finds that it is in the best interest of
       [Child] that the petition be granted. We note particularly
       that she has developed a bond with the foster family.
       They are relatives, and they have provided for all of her
       care. We do find that it is in her best interest, as we are
       required to find, that she remain in the care of the foster
       family. There would be no adverse effect to terminating

                                   - 16 -
J-S58032-16


         parental rights as neither parent has had any interaction
         with [C]hild for more than a year.

(N.T. Termination Hearing, 12/18/15, at 63-67).            In its Rule 1925(a)

opinion, the trial court elaborated on its findings as follows:

         After a review of the record, it is clear that there was
         evidence substantially beyond that which would constitute
         clear and convincing evidence to support the termination
         of [Mother’s] parental rights.

         [CYF] first filed for Emergency Protective Custody on
         August 11, 2015. At that time, [C]hild had been in the
         care of a kinship family since approximately July, 2014.
         [Mother] agreed that at the time the petition was filed,
         [CYF] had sufficient evidence to prove that the return of
         [C]hild to [Mother] was not in [C]hild’s best interest.
         [Mother] also stipulated that sufficient evidence was
         presented at a Shelter Care hearing, also held in August,
         to show that return of [C]hild to [Mother] still was not in
         [C]hild’s best interest. [C]hild was adjudicated dependent
         in October with a goal of adoption, and [CYF] then filed a
         Petition for Involuntary Termination of Parental Rights on
         October 27, 2015. At no time did [Mother] file an appeal
         of the adjudication of dependency or the goal of adoption,
         nor did she seek to change the goal. …

         After a full hearing on the Petition, this [c]ourt found that
         clear and convincing evidence existed to show that
         [Mother’s] rights should be terminated under 23 Pa.C.S.A.
         § 2511(a)(1) and (2)[ and (b)]. The [c]ourt determined
         that for nearly eighteen months prior to the filing of the
         petition, [Mother] had failed or refused to perform parental
         duties and that she has evidenced a settled purpose to
         relinquish her claim to [C]hild. The [c]ourt further found
         that [Mother] continues to have an inability to parent
         [C]hild and that it cannot and will not be remedied by
         [Mother]. This [c]ourt determined that termination of
         [Mother’s] parental rights was in the best interest of
         [C]hild, as she appears far more bonded with her foster
         family than with [Mother].

         In support of the [c]ourt’s findings, we note that [Mother]

                                     - 17 -
J-S58032-16


       currently resides in Delaware and claims to have
       transportation issues. She was permitted to appear for the
       hearing by speakerphone.        However, [CYF] offered to
       assist with transportation, and that offer was declined.
       [Mother] states that she has had drug dependency issues,
       and that she has been attending a methadone clinic since
       February, 2015, with no established time frame for when
       she will no longer attend the clinic. She testified that one
       of the reasons she has been unable to have contact with
       [C]hild is due to the substantial amount of time she spends
       at the methadone clinic. She additionally testified that she
       has mental health issues including depression and post-
       traumatic stress disorder. Mother further stated that she
       is unemployed and that she has not held a job since
       approximately June or July of 2014.

       At the hearing, credible evidence was presented that since
       [C]hild was adjudicated dependent, [Mother] has not
       contacted [CYF] or visited [C]hild. Evidence was presented
       that since [Mother] left [C]hild with Maternal Grandfather
       in July, 2014, she has not seen [C]hild. Further, [Mother]
       has not provided…cards to [C]hild, or attempted to have
       any involvement with [C]hild’s education or medical care.
       The caseworker further testified that there has been no
       indication that [Mother] has been able to maintain safe
       housing for [C]hild, nor has she verified any lawful source
       of any income.

       Evidence was presented even that prior to July, 2014,
       [Mother] has a history of failing to provide parental care to
       [C]hild. When [C]hild resided in Delaware with [Mother],
       the Delaware Division of Family Services was involved due
       to abandonment of [C]]hild by [Mother], and [C]hild was
       removed from the home for approximately a year and a
       half.   [C]hild returned to [Mother] in January, 2013.
       [Mother] then left [C]hild with Maternal Grandfather
       approximately 18 months later. Further, there are criminal
       charges pending in Delaware against [Mother] due to
       allegations of drug use in front of [C]hild and sexual abuse
       of [C]hild. [C]hild is now seven years old, and she has
       spent only approximately 18 months out of the last nearly
       five years in [Mother’s] care. Further, she now has a much
       stronger bond with her foster parents than her mother, as
       evidenced by the fact that she refers to them as mom and

                                  - 18 -
J-S58032-16


        dad, and does not ask about the whereabouts of [Mother].

        Perhaps most [convincing] to this [c]ourt’s determination
        was [Mother’s] entirely incredible testimony that she had
        no idea where [C]hild was, [or] the name of the kinship
        care family. [Mother] stated that every time she called
        Maternal Grandfather to inquire as to the whereabouts of
        [C]hild, he would not answer or say that [C]hild could not
        talk to her because she was not home. [Mother], despite
        alleging that she did not know where her child was for
        approximately six months, never called the police or [CYF].
        [Mother] never reported [C]hild as missing.           Despite
        [Mother’s] statements, [Mother] herself testified that she
        learned the whereabouts of [Child] in December, 2014,
        and yet she still failed to attempt any contact with [C]hild.

        Even since the adjudication of dependency in [October] of
        2015, [Mother] has failed to contact [CYF] at any time
        despite [CYF]’s offer to assist with transportation.
        [Mother] was informed at a hearing that [CYF] wanted to
        facilitate contact, and Mr. Pritt, [C]hild’s foster father[,]
        made several attempts to contact [Mother] to arrange that
        contact. Mr. Pritt testified that he told [Mother] she could
        call him anytime to speak to [C]hild, and that he would be
        willing to arrange visits, yet [Mother] still failed to contact
        him.

        [Mother] had an affirmative duty to parent her child and
        chose not to do so. She was content with others…caring
        for her daughter and made no effort to locate or contact
        [C]hild. [Mother’s] indication that others failed to act is
        misguided. It was [Mother’s] obligation to be the parent of
        [C]hild, and she consistently failed to act as such.

        This [c]ourt found that clear and convincing evidence on
        the record supported the determination that [Mother] has
        consistently failed to parent [C]hild and that [Mother]
        refuses to remedy the situation. Therefore, this [c]ourt
        requests that the Order entered on December 18, 2015 be
        affirmed.

(Trial Court Opinion, filed February 9, 2016, at 3-9). The record supports

the court’s decision to terminate Mother’s parental rights to Child. See In

                                    - 19 -
J-S58032-16


re Adoption of K.J., supra. Accordingly, we affirm.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary


Date: 8/12/2016




                                  - 20 -